Citation Nr: 0716367	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  97-32 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for dysthymia, 
currently rated as 50 percent disabling.

2. Entitlement to an increased rating for residuals of a 
gunshot wound of the abdomen with a ventral hernia, currently 
rated as 50 percent disabling.

3. Entitlement to an increased rating for a wound of the left 
buttocks, currently rated as 20 percent disabling.

4. Entitlement to an increased rating for residuals of 
resection of the ileum with post operative adhesions, status 
post subtotal gastrectomy, currently rated as 20 percent 
disabling.

5. Entitlement to an increased rating for a fungal infection 
of the feet and groin, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  This case was 
remanded for further development in February 2006, and now 
returns again before the Board.


FINDINGS OF FACT

1.  Dysthymia is currently manifested by trouble sleeping, a 
constricted affect, and depression and irritability.  There 
is no evidence of hallucinations, suicidal or homicidal 
ideations, problems with orientation, or problems with 
grooming and hygiene.

2.  Residuals of the gunshot wound of the abdomen with a 
ventral hernia are currently manifested by scarring, 
abdominal pain, some tenderness to palpation, and a ventral 
hernia.

3.  Residuals of the gunshot wound of the left buttocks are 
currently manifested by scarring, pain, and minimal muscle 
weakness, with no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles.

4.  Residuals of the resection of the ileum with post 
operative adhesions, status post subtotal gastrectomy, 
include pain, exhibited weight loss, constipation, and 
digestive problems following meals.

5.  The fungal infection of the feet and groin is currently 
manifested by itching, scaly feet, and discoloration of the 
toenails, over an area less than one percent of the veteran's 
entire body, in an unexposed area of the body.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for dysthymia are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 9433 (1996, 2006).

2.  The criteria for an evaluation in excess of 50 percent 
for residuals of the gunshot wound of the abdomen with a 
ventral hernia are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 5319 (2006).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of the gunshot wound of the left buttocks are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5317 (2006).

4.  The criteria for a 40 percent evaluation for the 
residuals of a resection of the ileum with post operative 
adhesions are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 7308 (2006).

5.  The criteria for an evaluation in excess of 10 percent 
for the fungal infection of the feet and groin are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 7806, 7813 (2002, 2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that most of the veteran's claims were 
initially adjudicated prior to the enactment of the VCAA in 
November 2000.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA- administered benefits.  Id. at 
119.  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ- decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(West 2002 & Supp. 2005) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. at 
121.  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in December 2003, April 
2005, and March 2006.  The originating agency essentially 
asked the veteran to submit any pertinent evidence in his 
possession, and specifically informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the reports of VA examinations.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is allowing a higher rating for 
the residuals of a resection of the ileum with postoperative 
adhesions, the RO will be responsible for rectifying any 
notice defect regarding the effective date assigned when 
effectuating the award.  As the Board is denying the 
remaining claims, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's reports of VA examinations.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).


The Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board also points out that under governing law, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 U.S.C.A. 
§ 110 (West 2002); 38 C.F.R. § 3.951(b) (2006).


Entitlement to an increased rating for dysthymia, currently 
rated as 50 percent disabling.

Historically, the Board notes that the veteran was first 
granted service connection for dysthymia by an August 1974 RO 
decision.  That decision was based on service medical records 
which showed that the veteran sustained a serious injury in 
service, and on the result of a VA examination.  The veteran 
has been in receipt of a 50 percent evaluation for this 
disability since that time.  The veteran now contends that 
his symptomatology due to his service connected dysthymia has 
increased.

The veteran's dysthymia is currently evaluated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9433, for 
Dysthymic disorder.  A 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsess ional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. A 100 percent evaluation is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126 
(2006).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2005).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation for the veteran's 
service connected dysthymia have not been met.  In this 
regard, in order to warrant an evaluation in excess of 50 
percent, the veteran would have to be shown to have 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective relationships

Reviewing the evidence of record, a VA examination report of 
April 1999 indicates that the veteran reported problems with 
sleep.  Upon examination, he was adequately dressed and 
groomed.  He was alert and oriented times three.  His mood 
was anxious and slightly depressed.  He presented for the 
examination initially as very hostile and tense, but then 
changed his attitude and was cooperative.  His affect was 
constricted.  His attention and concentration were good.  His 
memory was fair.  His speech was clear and coherent.  He was 
not hallucinating.  He was not suicidal or homicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  The veteran was diagnosed with dysthymia, with a 
GAF of 65.

VA examination report of October 2004 indicates that the 
veteran reported complaints of irritability and rapidly 
becoming verbally aggressive.  He reported sleeping somewhat 
better with the use of medications.  Upon examination, he was 
clean and adequately dressed and groomed.  He was alert and 
oriented times three.  His mood was somewhat depressed and 
irritable.  His affect was constricted.  His attention was 
good.  His concentration and memory were fair.  He was 
somewhat evasive in offering information.  His speech was 
clear and coherent.  He was not hallucinating.  He was not 
suicidal or homicidal.  His insight and judgment were fair.  
He exhibited good impulse control.  There was no impairment 
of thought processes or communications.  There were no 
delusions.  He was oriented and had no memory loss.  The 
veteran was diagnosed with dysthymia, with a current GAF of 
55.  

Thus, while the veteran has been found to have a constricted 
affect, trouble sleeping, and to be depressed and irritable, 
he has also been found to be not homicidal or suicidal, and 
to have fair insight, judgment, and memory.  He has never 
been found to have hallucinations, and has at all times 
appeared well oriented, and presented with adequate grooming 
and hygiene.  In addition, the Board points out that the 
veteran's GAF scores of 55 and 65 are indicative of no more 
than mild to moderate symptomatology.  Considering all 
evidence of record therefore, the Board does not find this 
symptomatology consistent with occupational and social 
impairment, with deficiencies in most areas.  As such, the 
Board finds that the preponderance of the evidence of record 
shows that the criteria for a higher evaluation, under either 
the old or the new law, have not been met.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to an increased rating for a gunshot wound of the 
abdomen with a ventral hernia, currently rated as 50 percent 
disabling.

Initially, the Board points out that service connection for 
this disability was granted shortly after the veteran's 
separation from service, based on the veteran's service 
medical records, which show that the veteran sustained a 
severe gunshot wound to the abdomen in service.  The veteran 
has been in receipt of a 50 percent evaluation for this 
disability since 1959.  The veteran now contends that his 
symptomatology has increased in severity.

The Board notes that the veteran is currently evaluated as 50 
percent disabled for this disability under 38 C.F.R. § 4.73, 
Diagnostic Code 5319, for an injury to Muscle Group XIX.  
This code concerns the muscles of the abdominal wall, such as 
the rectus abdominis, external oblique, internal oblique, 
transversalis, and quadratus lumborum.  The function of these 
muscles is support and compression of abdominal wall and 
lower thorax, flexion and lateral motions of the spine, and 
synergists in strong downward movements of the arm.  Under 
Diagnostic Code 5319, a 50 percent rating is warranted for a 
severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5319 
(2006).  This is the highest rating available under this 
code. 

The rating criteria for muscle group injuries were changed, 
effective July 3, 1997.  See 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; (38 C.F.R. §§ 4.47-4.54, 4.72 
were removed and reserved).  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
However, if the revised regulations are more favorable to the 
veteran, then an award of an increased rating based on a 
change in law may be granted retroactive to, but no earlier 
than, the effective date of the change, in this case, July 3, 
1997.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).  

However, in the case of changes to the codes concerning 
muscle group injuries, the 
The defined purpose of these changes was to incorporate 
updates in medical terminology, advances in medical science, 
and to clarify ambiguous criteria.  The comments also clarify 
that these were not intended as substantive changes.  See 62 
Fed. Reg. No. 106, 30,235-30,237.  There were no substantive 
changes due to the cited amendments.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(d) (2006).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area. Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.   38 C.F.R. § 4.56 (2006).

Taking into account all relevant evidence, the Board finds 
that the criteria for an evaluation in excess of 50 percent 
for this period have not been met.  Reviewing the evidence of 
record, a VA examination report of February 1997 noted 
multiple surgical scars with an open small fistula in the 
right lower quadrant.  The abdomen was soft and depressable, 
with mild diffused tenderness, but with no rebound.  There 
was no visceromegaly and no masses palpable.

A VA examination report of April 1999 noted the veteran's 
abdomen to be soft and depressible with no masses and no 
visceromegaly, and no tenderness.  There was a well healed 
midline supra and infraumbilical surgical scar approximately 
9 inches long.  There were also two well developed scars in 
the right lower quadrant, approximately 3 and 4 inches long.  

A VA examination report of September 2002 noted that the 
veteran reported no general pain in the muscle area.  Upon 
lifting objects, squatting, or running, he referred a 
moderate to severe pain of the muscles affected.  Scarring 
was noted, including, on the right lower quadrant, a severely 
cosmetically disfiguring scar with adhesions and keloid 
tissue 33 cm long, 1 to 4 cm wide, an oval shaped scar with a 
fistula on the proximal border with fetid yellowish 
secretions.  He had loss of subcutaneous tissue.  On the 
right lower quadrant, there was another scar, 17 cm long, 3 
mm wide, well healed, and oval shaped.  On the left lower 
quadrant, there was a 13 cm long, 1 mm wide vertical shaped 
scar, well healed.  On the left abdominal area, there was a 2 
cm long, 2 mm wide circular scar with depression.  There was 
moderate tenderness to palpation and hypersensitivity in the 
area of the scars.  Adhesions were noted.  There was tendon 
and muscle damage in the abdominal area.  He was noted to 
have a ventral herniation on the left abdominal area, upon 
doing a sit up, which was 10 cm long and 3 cm wide, and 
rectangular shaped.  It was not supported by a truss or belt.

A VA examination report of October 2004 noted that the 
veteran referred to mild pain in the abdominal area.  There 
was minimal depression of the abdominal scars noted, but the 
scars resulted in no limitation of motion.

Considering a higher evaluation, the Board notes that the 
veteran is receiving the highest evaluation possible under 
the applicable Diagnostic Code, 50 percent for a severe 
muscle injury.  

As such, the Board will consider an extra schedular 
evaluation.  See 38 C.F.R. § 3.321(b)(1) (2006).  However, 
there is no showing that this disorder alone has resulted in 
a marked interference with employment, and there is no 
indication that it has necessitated frequent periods of 
hospitalization.  While the veteran has at times required 
hospitalization for intestinal obstructions in the past, this 
has not occurred since his hospitalization for a total 
gastrectomy in 1995, prior to this appeal.  Since that time, 
his symptomatology has been relatively stable, and generally 
described as mild.  Therefore, in the absence of evidence of 
such factors, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to an increased rating for a wound of the left 
buttocks, currently rated as 20 percent disabling.

Initially, the Board points out that service connection for 
this disability was granted shortly after the veteran's 
separation from service, based on the veteran's service 
medical records which show that the veteran sustained a 
gunshot wound to the buttocks in service.  The veteran has 
been in receipt of a 20 percent evaluation for this 
disability since 1959.  The veteran now contends that his 
symptomatology has increased in severity.

The veteran's wound of the left buttocks is currently rated 
as 20 percent disabling under 38 C.F.R. § 4.73, Diagnostic 
Code 5317, for an injury to Muscle Group XVII.
According to Diagnostic Code 5317, Muscle Group XVII includes 
those muscles responsible for extension of the hip, abduction 
of the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group (the gluteus 
maximus, the gluteus medius, and the gluteus minimus).  A 
noncompensable rating is assigned if impairment of this 
muscle group is slight, a 20 percent rating is assigned for 
moderate impairment, a 40 percent rating is assigned for 
moderately severe impairment, and a 50 percent rating is 
assigned for severe impairment.  38 C.F.R. § 4.73, Diagnostic 
Code 5317 (2006).

As discussed in detail above, under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  Also discussed above are the changes in the law 
during the course of this appeal, which, as previously noted, 
are not substantive.

Taking into account all relevant evidence of record 
therefore, the Board finds that the criteria for a increased 
evaluation for the veteran's wound of the left buttocks have 
not been met.  In this regard, reviewing the evidence of 
record, a VA examination report of April 1999 noted a well 
healed scar in the left buttock, approximately 2 inches long 
and 3/4 of an inch wide.  A VA examination report of May 1999 
noted that the veteran reported no pain in the left buttock.  
He had numbness in the scar area, but no other symptomatology 
was noted.  He reported difficulty squatting or walking a 
lot.  On the left buttock was noted a 6 cm long, 2 cm wide, 
oval shape scar.  There was no tissue loss comparison.  
Muscle groups penetrated the left gluteus maximus.  The scar 
was not sensitive or tender to palpation.  There were no 
adhesions, or bone, joint, nerve, or tendon damage.  Muscle 
strength was normal, and there was no muscle herniation.  The 
veteran was diagnosed with a wound of the left buttock with a 
healed scar.

A VA examination report of October 2004 noted that the 
veteran reported minimal pain in the gluteal area.  There was 
a gluteus scar noted on the left gluteus near the hip area, 
measuring 2 cm long by 1 cm wide.  There was almost no pain 
on the left gluteal area.  There were no adhesions and no 
depression; the scar was superficial.  This injury was found 
to not cause any limitation of motion.  During an additional 
October 2004 VA examination, the veteran reported having 
flare ups of pain in his left hip with a severity of 8 on a 
1-10 scale.  He indicated that this pain affected him weekly 
for two to three hours as a time.  Precipitating factors were 
lying down and cloudy weather.  There was no limitation of 
motion or activities due to this injury.  Muscle strength was 
noted to be 4/5 in the left gluteus medius.

To warrant an increased evaluation, the veteran would have to 
be found to have a moderately severe impairment due to this 
disability.  As noted above, the criteria for a moderately 
severe impairment include a through and through or deep 
penetrating wound, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring, evidence 
of inability to keep up with work requirements, scars 
indicating track of missile through one or more muscle 
groups, and indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  There is no evidence of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles.  The evidence shows muscle strength to be normal or 
only minorly abnormal, with minimal scarring, and mild pain, 
consistent with a finding of a moderate impairment.  
Therefore, the Board finds that the preponderance of the 
evidence of record indicates that the criteria for a rating 
in excess of 20 percent, for the veteran's service connected 
wound of the left buttocks, has not been met.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to an increased rating for residuals of resection 
of the ileum with post operative adhesions, status post 
subtotal gastrectomy, currently rated 20 percent disabling.

The Board notes that the veteran was first granted service 
connection for this disability shortly after service by a 
1959 rating decision.  This decision was based on service 
medical records which showed the veteran had sustained a 
gunshot wound in service, and on the report of a VA 
examination.  Although the veteran's evaluation for this 
disability has varied since that time, this disability is 
currently evaluated as 20 percent disabling.  

The veteran's residuals of resection of the ileum with post 
operative adhesions, status post subtotal gastrectomy, are 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7308 (2006), for postgastrectomy 
syndrome.  

The provisions of 38 C.F.R. § 4.113 state that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  Ratings under Diagnostic 
Codes 7301 through 7329, inclusive, 7331, 7342, and 7345 to 
7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  See 38 C.F.R. § 
4.114.

Under Diagnostic Code 7308, a 20 percent evaluation may be 
assigned for mild postgastrectomy syndrome manifested by 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  A 40 percent evaluation requires moderate 
postgastrectomy syndrome manifested by less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent evaluation requires severe postgastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7308.

Taking into account all relevant evidence, the Board finds 
that the veteran meets or nearly approximates the criteria 
for an evaluation of 40 percent for the residuals of 
resection of the ileum with post operative adhesions, status 
post subtotal gastrectomy.  In this regard, turning to the 
evidence of record, a VA examination report of February 1997 
noted that the veteran was 6' 1" tall and weighed 191 
pounds.  Since the veteran's subtotal gastrectomy, he had no 
bleeding from the GI tract, had a good appetite, and was 
gaining weight.  He reported feeling bloated frequently and 
had frequent diffuse abdominal discomfort, crampy pain at 
times.  He was frequently constipated.

A VA examination of September 2002 indicated that the veteran 
reported no vomiting in recent months, but that nausea and 
vomiting had been present on and off for many years, while 
the veteran had problems with intestinal obstruction.  There 
was no hematemesis or melena.  The veteran weighed 174 pounds 
and was not anemic.  There was no evidence of circulatory 
disturbances after meals, or hypoglycemic reactions.  There 
was no significant diarrhea or constipation.  He did report 
previous episodes of colic pain and distention.  There was no 
evidence of significant weight gain or weight loss, and no 
evidence of anemia.  There was mild tenderness on palpation 
of the lower abdomen.

VA examination report of August 2006 noted that the veteran 
reported severe constipation, and no diarrhea episodes.  He 
weighed 167 pounds and was not malnourished.  He reported 
weight loss of nine pounds in the past four months.  He 
reported taking two to three meals per day, and denied 
postprandial diarrhea, dizziness, and hypoglycemic symptoms.  
He reported a good appetite and denied anorexia.  He 
complained mostly of excessive bloating and a slow digestion.  
He also complained of heartburn, and reflux of acid content, 
nausea, epigastric pain, and pyrosis that occurs five or six 
times a month, depending on the food he eats.  These symptoms 
worsened with coffee and some kinds of starch containing 
vegetables.  He reported sleeping in a semi sitting position 
to avoid these symptoms.  He complained of episodic abdominal 
pain rated a 6 out of 10, which disappeared after each bowel 
movement.  He also complained of excessive gas.  

Considering this evidence, the veteran has exhibited some 
weight loss.  While he has not described diarrhea, it is 
evident that he has digestive problems after meals, including 
bloating.  Resolving all doubt in the veteran's favor, the 
criteria for a 40 percent rating are met or nearly 
approximated.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).  He does not 
exhibit severe postgastrectomy syndrome associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia, and a rating higher than 40 percent 
is not warranted.

Entitlement to an increased rating for a fungal infection of 
the feet and groin, currently rated as 10 percent disabling.

The veteran was initially granted service connection for a 
fungal infection of the feet and groin by a 1959 rating 
decision.  This decision was based on service medical records 
and the report of VA examination.  The evaluation for this 
disability was increased to 10 percent by a May 1997 rating 
decision, based on a VA examination, however, the veteran 
continues to disagree with the level of disability assigned.  

The veteran's fungal infection of the feet and groin is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7813 for dermatophytosis, which is rated under 
Diagnostic Code 7806, as analogous to eczema. 

During the course of this appeal, the Board notes that the 
regulations concerning skin disabilities were changed, 
effective August 30, 2002.  As noted above, when regulations 
are changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  However, if the revised regulations are more 
favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, August 30, 2002.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

Under the old criteria, Diagnostic Code 7806 provides a 10 
percent rating for a skin disorder with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  The next higher rating of 30 percent 
contemplates a skin disorder with exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating contemplates a skin disorder with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the new criteria, effective August 30, 2002, when the 
disorder covers less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and no 
more than topical therapy is required during the past 12- 
month period, a noncompensable rating is assigned.  A 10 
percent rating is assigned when at least 5 percent, but less 
than 20 percent of the entire body is covered; or at least 5 
percent, but less than 20 percent of exposed areas are 
affected; or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for dermatitis or eczema, affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or for 
dermatitis or eczema that requires systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability rating is 
assigned for dermatitis or eczema, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that requires constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

Taking into account all relevant evidence, the Board finds 
that a higher rating for the veteran's fungal infection of 
the feet and groin is not warranted.  In this regard, to 
warrant a higher evaluation, the veteran's disability would 
have to result in exudation or constant itching, extensive 
lesions, or marked disfigurement, or would have to cover 20 
to 40 percent of the veteran's entire body or 20 to 40 
percent of exposed areas, or require systemic therapy, such 
as corticosteroids or other immunosuppressive drugs, for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.

Reviewing the evidence of record, a VA examination report of 
January 1997 noted severe tinea pedia and tinea unguium, with 
dystrophic toenails, scaly feet, swelling of the proximal 
nails and lateral folds of three toenails, but no groin 
lesions.

A VA examination report of September 2002 noted the veteran 
complained of itching and sweating of the hands and feet.  
Upon examination, some increased sweating of the hands was 
noted.  On the right foot were three toenails with subungal 
hyperkeratosis, oncholysis, and yellowish discoloration.  
There was scaliness of the soles and toe webs with some 
maceration.  On the left foot, all five toenails were 
affected with the same findings.  There were no lesions on 
the groin.  There was no ulceration or crusting, and only 
mild exfoliation of the soles.  The veteran was diagnosed 
with tinea pedis, tinea unguium, and mild hyperhydrosis of 
the palms and soles.

A VA examination report of November 2004 indicated that the 
veteran reported recurrent itchy fungal infection of his 
feet.  Upon examination, scaling was noted on the third and 
fourth inner toe spaces of both feet.  There was subungual 
hyperkeratoses on the first, fourth, and fifth toenails of 
his right foot and on his first, second, fourth, and fifth 
toenails of his left foot.  Less than one percent of the 
entire skin was involved.  There was no indication of 
hyperhydrosis.  The veteran was diagnosed with tinea pedis 
and tinea unguium.

While this evidence does show that the veteran's fungal 
infection causes itching, some scaling, and some 
hyperhyrdosis, this evidence does not show that the veteran's 
fungal infection of the feet results in exudation or constant 
itching, extensive lesions, or marked disfigurement; nor does 
the evidence show that the area of skin affected is any 
greater than one percent.  As such, the Board finds that the 
preponderance of the evidence of record is against a grant of 
increased rating.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for dysthymia, currently 
rated as 50 percent disabling, is denied.

Entitlement to an increased rating for a gunshot wound of the 
abdomen with a ventral hernia, currently rated as 50 percent 
disabling, is denied.

Entitlement to an increased rating for a wound of the left 
buttocks, currently rated as 20 percent disabling, is denied.

Entitlement to a 40 percent rating for residuals of resection 
of the ileum with post operative adhesions, status post 
subtotal gastrectomy, is allowed, subject to the regulations 
governing the award of monetary benefits.

Entitlement to an increased rating for a fungal infection of 
the feet and groin, currently rated as 10 percent disabling, 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


